Title: To George Washington from Samuel Huntington, 2 March 1781
From: Huntington, Samuel
To: Washington, George


                  
                     Sir,
                     Philadelphia March 2. 1781
                  
                  Your Excellency’s Letter of the 26th Instant came to hand last Evening.
                  Baron Steuben’s Letter, which you mention as referred to in Governor Jefferson’s Letter, by some Mistake of the Governors Secretary, was not enclosed in his Dispatches to me and has never come to Hand.  This I ought to have noted on the Copy of the Governor’s Letter transmitted to your Excellency.
                  The Detachment under the Marquis passed down the River by this City yesterday.
                  By a letter from Baron Steuben to the Board of War we are told; that Arnold has sent to New York for a Reinforcement.  No farther Intelligence from the Southward.  I have the Honor to be with very great Respect Sir your most obedient & most humble Servant
                  
                     Sam Huntington
                  
               